Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 1 of 28 PageID #: 117096




                                     •     •

                             X 1 It
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 2 of 28 PageID #: 117097

                              Jimmy W. Mays, Ph.D.

        1              IN THE UNITED STATES DISTRICT COURT
        2         FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
        3                       CHARLESTON DIVISION
       4

       5

       6    - ----------------------------X

            IN RE: COLOPLAST CORP.                      Master File No.
       7    PELVIC SUPPORT SYSTEMS                      2:12-MD-02387
            PRODUCTS LIABILITY LITIGATION               MDL No. 2387


            THIS DOCUMENT RELATES TO:


      10    ALL COLOPLAST WAVE 5, 6 AND 7
            CASES
      11                                          O
      12

      13

      14

      15

      16

                       DEPOSITION OF JIMMY W. MAYS, Ph.D.
      17

                                  NAPLES, FLORIDA


                              FRIDAY, APRIL 26, 2019
      19

                                      • ~e ~ u
      20

      21

      22    Job No.: 214446
      23    Pages: 1 - 325
      24    Reported by: Leslie A. Todd

     Golkow Litigation Services                                           Page 1
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 3 of 28 PageID #: 117098

                              Jimmy W. Mays, Ph.D.

       1           Deposition of JIMMY W. MAYS, Ph.D., held in

       2    the conference room at:
       3

                         THE RITZ-CARLTON GOLF RESORT

       4

                         2600 Tiburon Drive

       5

                         Naples, Florida 34109

       6

       7

       8

       9        Pursuant to notice, before Leslie Anne Todd,
      10    Court Reporter and Notary Public, who officiated
      11    in administering the oath to the witness.
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24


     Golkow Litigation Services                                           Page 2
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 4 of 28 PageID #: 117099

                              Jimmy W. Mays, Ph.D.

       1                         A P P E A R A N C E S

       2


       3    ON BEHALF OF THE PLAINTIFFS:

       4           JIM M. PERDUE, JUNIOR, ESQUIRE

       5           PERDUE & KIDD LLP

       6           777 Post Oak Boulevard

       ~           Suite 450

       8           Houston, Texas 77056

       9           (713) 520-2500

      to           Jperduejr@perdueandkidd.com

      11


      12    ON BEHALF OF THE DEFENDANT:

      13           WILLIAM E. STEIMLE, ESQUIRE

      14           OLIVER THOMA, ESQUIRE

      15           KING & SPALDING LLP

      16           101 Second Street

      l~           Suite 2300

      18           San Francisco, California 94105

      19           (415) 318-1259

      20           wsteimleCkslaw.com

      21           othoma@kslaw.com

      22


      23


      24


     Golkow Litigation Services                                           Page 3
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 5 of 28 PageID #: 117100

                              Jimmy W. Mays, Ph.D.

       1                            C O N T E N T S

       2    EXAMINATION OF JIMMY W. MAYS                                  PAGE

       3          By Mr. Steimle                                             8

       4


       5                            E X H I B I T S

       6                     (Attached to transcript)

       7    MAYS DEPOSITION EXHIBITS                                      PAGE

       8    No. 1        Amended Notice of Deposition of

       9                 Jimmy W. Mays, Ph.D.                              13

      10    No. 2        Document re Compensation                          17

      11    No. 3        Expert Report of Jimmy Mays, Ph.D.                17

      12    No. 3-1      Exhibit C: Reliance List and

      13                 Documents Reviewed, Jimmy Mays, Ph.D. 17

      14    No. 4        April 10, 2019 letter re April 2019

      15                 Billing for Consulting Work on

      16                 Plaintiffs v. Coloplast                           18

      17    No. 5        Biomaterials Science, An

      18                 Introduction to Materials in

      19                 Medicine, 2nd Edition                             19

      20    No. 6        Article entitled "Mechanisms of

      21                 Biodegradation of Implantable

      22                 Polymers"                                         20

      23    No. 7        Article entitled "Review:

      24                 Biodegradation of surgical polymers"              20

     Golkow Litigation Services                                           Page 4
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 6 of 28 PageID #: 117101

                              Jimmy W. Mays, Ph.D.

       1                      E X H I B I T S (Continued)

       2                      (Attached to transcript)

       3    MAYS DEPOSITION EXHIBITS                                      PAGE

       4    No. 8        Article entitled "Review:           Foreign

       5                  body reaction to biomaterials"                   21

       6    No. 9        Article entitled "Materials

       ~                  characterization of explanted

       8                 polypropylene hernia mesh:

       9                 Patient factor correlation"                       21

      to    No. 10       Exhibit A:      Curriculum Vitae

      11                 Jimmy W. Mays                                     68

      12    No. 11       Article entitled "In vivo

      13                 oxidative degradation of

      14                 polypropylene pelvic mesh"                       107

      15    No. 12       AUGS Position Statement, "Mesh

      16                 Midurethral Slings for Stress

      17                 Urinary Incontinence"                            126

      18    No. 13       Expert Report of Benny Dean

      19                 Freeman, Ph.D., P.E.                             168     ',

      20    No. 14       Article entitled "Characterization

      21                 of Heavyweight and Lightweight

      22                 Polypropylene Prosthetic Mesh

      23                 Explants From a Single Patient"                  210

      24


     Golkow Litigation Services                                           Page 5
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 7 of 28 PageID #: 117102

                              Jimmy W. Mays, Ph.D.

        1                     E X H I B I T S (Continued)

        2                     (Attached to transcript)

        3   MAYS DEPOSITION EXHIBITS                                      PAGE

       4    No. 15        Biomaterials Science, "An

       5                  Introduction to Materials in

       6                  Medicine"                                       221

        ~   No. 16        Biomaterials Science, "An

       8                  Introduction to Materials in

       9                  Medicine"                                       229

      10    No. 17       Article entitled "Subcutaneous

      11                 Implants of Polypropylene Filaments" 237

      12    No. 18       Article entitled "Five Year Study of

      13                 Tissue Reaction to Synthetic

      14                 Sutures"                                         242

      15    No. 19       Article entitled "Materials

     ' 16                Characterization of Explanted

      17                 Polypropylene Hernia Meshes"                     247

      18    No. 20       Article entitled "Polypropylene as

      19                 a reinforcement in pelvic surgery

      20                 is not inert: Comparative analysis

      21                 of 100 explants"                                 263

      22


      23


      24


     Golkow Litigation Services                                           Page 6
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 8 of 28 PageID #: 117103

                              Jimmy W. Mays, Ph.D.

       1                     E X H I B I T S (Continued)

       2                     (Attached to transcript)

       3    MAYS DEPOSITION EXHIBITS                                      PAGE

       4    No. 21       Article entitled "Comparison of

       5                 polypropylene and polyethylene

       6                 terephthalate (Dacron) meshes for

       ~                 abdominal wall hernia repair:            A

       8                 chemical and morphological study"                275

       9    No. 22       Article entitled "Degradation of

      10                 polypropylene in vivo: A

      11                 microscopic analysis of meshes

      12                 explanted from patients"                         285

      13    No. 23       Article entitled "The myth: In

      14                 vivo degradation of polypropylene-

      15                 based meshes"                                    297

      16    No. 24       Article entitled "Reply to 'In vivo

      17                 polypropylene mesh degradation in

      18                 hardly a myth'"                                  301

      19

      20


      21


      22


      23


      24


     Golkow Litigation Services                                          Page 7
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 9 of 28 PageID #: 117104

                              Jimmy W. Mays, Ph.D.

        1                         P R O C E E D I N G S

        2                         --------------------


        3                         JIMMY W. MAYS, Ph.D.,

        4                and having been first duly sworn,

        5           was examined and testified as follows:

       6                EXAMINATION BY COUNSEL FOR DEFENDANT

        7   BY MR. STEIMLE:

        8           Q      Good morning, Dr. Mays.

        9           A      Good morning.

      to            Q       Could you state your name for the

      11    record, please.

      12            A      Jimmy Wayne Mays.

      13            Q      We introduced ourselves off the record.

      14    My name is Wes Steimle.          I'm an attorney for

      15    Coloplast.      My colleague here is Oliver Thoma.

      16    And we met Mr. Perdue, as well, off the record.

      17                   Is there any reason that you cannot give

      18    complete and truthful testimony today?

      19            A      No.

      20            Q      And you've had your deposition taken

      21    before?

      22            A      Yes.

      23            Q      Several times?

      24            A      Yes.

     Golkow Litigation Services                                           Page 8
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 10 of 28 PageID #: 117105

                               Jimmy W. Mays, Ph.D.


        1            A       I haven't had more.

        2            Q       Well, that's not my question.          Have they

        3    offered to give you any more?

        4            A       No.

        5            Q       Have you asked for any more?

        6            A       Yes, in fact, I have.        I have told

        ~    attorneys, you know, I would be happy to test

        8    more.

        9            Q       Okay.   And what did they tell you in

       to    response?       They don't have any?

       11            A       Usually they don't have any.

       12            Q       Okay.   Other than "usually," is there

       13    anything - -

       14            A       I've never -- I've never been denied.

       15                    Actually, I will say this:         You have to

       16    have enough material to do the testing.

       l~    Oftentimes the amount of material that's available

       18    is so small.       I'm looking for materials where

       19    there is a substantial amount that I can do pretty

       20    extensive testing on it.

       21            Q       The Imel article is the only article

       22    that you've published on the purported degradation

       23    of polypropylene surgical mesh in implants; is

       24    that   right?

      Golkow Litigation Services                                        Page 106
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 11 of 28 PageID #: 117106

                               Jimmy W. Mays, Ph.D.

        1            A     I believe that's correct, yes.

        2                  MR. STEIMLE:       I'm just going to go ahead

        3    and mark that as the next exhibit.

        4                  (Exhibit No. 11 was marked for

        5                  identification.)

        6    BY MR. STEIMLE:

        ~            Q     I've handed you what we marked as

        8    Exhibit 11.      And, just for the record, this is the

        9    Imel, et al., 2015 article that we talked about.

       10            A     Yes, it is.

       11            Q     And this is the one that you were the

       12    coauthor on and performed some of the

       13    experimentation in?

       14            A     Yes.

       15            Q     This says it was published in a journal

       16    called Biomaterials.         Is that correct?

       l~            A     Yes.

       18            Q     What kind of a publication is that?

       19            A     It's generally considered to be the top

       20    peer-reviewed journal in the area of biomaterials.

       21            Q     And what would you call biomaterials?

       22    How would you define that, sort of broadly

       23    speaking?

       24           A      Broadly speaking, those are materials

     Golkow Litigation Services                                         Page 107
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 12 of 28 PageID #: 117107

                               Jimmy W. Mays, Ph.D.

         1    that are used in biological environments or they

         2    might also be things like biopolymers that occur

         3    naturally in the body.         But -- but generally, it's

         4    oriented towards materials that are used in

         5    biological application.

         6           Q      Naturally occurring biopolymers, things

         ~    like proteins?

         8           A     Yes.

         9           Q     Okay.     And so I would imagine a large

       to     part of the focus is about implants in that

       11     journal.

       12            A     That's a substantial portion, yes.

      'x 13   Implants.    You would run into things like

       14     restorative dentistry.        You would run into things

       15     like tissue engineering.

       16            Q     Is Biomaterials a publication that is

       l~     regularly circulated among polymer chemists?

       18            A     Yes.

       19            Q     Okay.     Those that are interested in

       20     biomaterials as well as just chemistry?              I mean if

       21     you're just a chemist, so to speak, or not so much

       22     interested in the biosphere, would you still look

       23     at a journal like this?

       24            A     If you were a physical chemist

      Golkow Litigation Services                                        Page 108
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 13 of 28 PageID #: 117108

                               Jimmy W. Mays, Ph.D.

        1    interested in ultrafast spectroscopy, you probably

        2    wouldn't read Biomaterials, but if you were an

        3    organic chemist or a polymer chemist developing

        4    materials that might have potential applications

        5    as biomaterials, you would read it.

        6            Q     So if you were helping to develop a

        ~    longer lasting bone cement, for example --

        8            A     Absolutely.      Absolutely.

        9            Q     -- that would be something you would

       to    look at?

       11            A     Yes, sir.

       12            Q     Was this article that we've marked as

       13    Exhibit 11, was it peer-reviewed by Biomaterials?

       14            A     Yes.

       15            Q     And how do you know that?

       16           A      They have all of their submissions peer

       17    reviewed, and when you submit a paper to the

       18    journal, you receive the reviewers' comments.                And

       19    when you receive those reviewers' comments, you

       20    get a letter from the editor, and they say, Your

       21    paper is rejected because of these comments or

      22     your paper is accepted because of these comments.

       23   Those are the two extremes obviously.               Usually

      24     what you get is a letter saying, Please consider

     Golkow Litigation Services                                        Page 109
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 14 of 28 PageID #: 117109

                               Jimmy W. Mays, Ph.D.

        1    the reviewers' comments. and revise your manuscript

        2    accordingly.

        3             Q     Okay.    And it looks like that might have

        4    happened with the submission of this paper to

        5    Biomaterials; is that correct?

        6             A     That's correct.

        ~             Q     That's reflected in the article info on

        8    the first page, the article history; is that

        9    right?

       10            A      Yes, it is.

       11            Q      It looks like it was received by

       12    Biomaterials May 3rd of 2015; is that right?

       13            A      That's correct, yes.

       14            Q      Is that when you submitted it?

       15            A      Must have been.

       16            Q      Okay.   No reason to think that's

       l~    1ridCCUrat2?


       18           A      Absolutely correct.

       19           Q      And then it says, "Received in revised

       20    form 3 September 2015."         Do you see that?

       21           A      Right.

       22           Q      What   comments were received back?           I'm

      23     assuming there were some.

      24            A      There were.      They were minor, very

     Golkow Litigation Services                                        Page 110
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 15 of 28 PageID #: 117110

                               Jimmy W. Mays, Ph.D.

        1    minor.

        2            Q     Do you recall what they were?

        3            A      No, honestly, I don't.         I'd have to go

        4    back and pull them out.          But it didn't take very

        5    long to address the comments of the reviewers.

        6    And in fact, the editor told me that because of

        ~    the fact that this was a paper where we

        8    acknowledge in the acknowledgments that it was

        9    conducted in litigation, before the manuscript

       to    goes out for review, the editorial board

       11    themselves, the editorial advisory board members

       12    look at the paper to establish merit, and they

       13    decided it was meritorious, they then sent it out

       14    for peer review, we got peer review back, minor

       15    revisions were made, and the paper was probably

       16    accepted after we did that.

       17            Q     All right.      But you don't recall what

       18    those revisions were?

       19           A      I don't.

       20           Q      Do you recall if they related to any of

       21   the testing that you had done versus some of the

      22    other coauthors?

       23           A      I don't.

      24            Q      Is there a record of the comments

     Golkow Litigation Services                                        Page 111
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 16 of 28 PageID #: 117111

                               Jimmy W. Mays, Ph.D.

        1    anywhere?

        2            A     I might be able to go back and find

        3    them.

        4            Q     Where would they be?

        5            A     Maybe I have e-mail that far back.             I

        6    don't know.

        ~            Q     All right.      Outside of that, would there

        8    be any way to find the comments, to your

        9    knowledge?

       10            A     No.

       11            Q     Would I be able to go to Biomaterials

       12    and find them?

       13            A     I don't think they would do that.

       14            Q     They wouldn't hand them out or they

       15    wouldn't keep them, or what?

       16            A     They wouldn't keep them or -- I don't

       17    know.    But I doubt they would turn them over to

       Zs    you.

       19            Q     Do you know who the peer reviewers were?

       20            A     No.    The peer review process is

      21    confidential in almost all cases.             And since the

      22    editorial advisory board provided some sort of

      23    screening, we could maybe identify who some of

      24    those individuals were.          But the D. F. Williams,

     Golkow Litigation Services                                        Page 112
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 17 of 28 PageID #: 117112

                               Jimmy W. Mays, Ph.D.

        1    who is the name on a couple of those papers that I

        2    brought in this morning, he was the

        3    editor-in-chief of Biomaterials at the time we

        4    were submitting the manuscript.

        5            Q     And are you familiar with Mr. Williams?

        6            A     I don't believe I've met him personally,

        ~    but certainly I'm familiar with his reputation.

        8    He's -- he's very -- very well known in the area

        9    of biomaterials and polymer biomaterials.

       to            Q     Have you met any of the advisory board,

       11    the editorial advisory board of Biomaterials, at

       12    least as they were constituted at the time you

       13    submitted this article?

       14           A      I don't know.       I simply did not go look

       15    up who they were at that time.            You know, I -- I

       16    know people like Buddy Ratner, Allan Hoffman, Jack

       17    Lemons, you know,. the types of folks that might

       18    well be on there, but, you know, I don't know.

       19           Q      Those folks you just mentioned who were

       20    all your editors or authors on -- on the Ratner

       21    book, the Biomaterials Science book --

       22           A      Yes.    Yes.

       23           Q      -- do you know those fellows personally?

       24           A      I know Allan Hoffman.         I've met Buddy

     Golkow Litigation Services                                         Page 113
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 18 of 28 PageID #: 117113

                               Jimmy W. Mays, Ph.D.

        1    Ratner a few times.         I know Jack Lemons very well.

        2    Very nice fellow.

        3            Q     And you said he worked at Tennessee with

        4    you?

        5            A     He was at UAB.

        6            Q     Oh, UAB.

        ~            A     I think he's retired now.           He was

        8    getting up in years at the time I left UAB, and

        9    that was at the end of 2001.

       to            Q     Do you know -- understanding it's

       11    confidential, but do you know if the reviewers

       12    were polymer chemists?

       13            A     Since I don't know who the reviewers

       14    are, how can I say what kind of chemists they

       15    were?

      I 16           Q     Well, they might have provided that kind

       17    of information.       I don't know.

       18                  So you would have no way of knowing what

       19    sort of expertise that the reviewers of this

       20    Exhibit 11, Imel, et al., paper, actually had?

       21            A     I disagree, and I disagree strongly.

       22                  We passed peer review by the editorial

       23    advisory board at the top Biomaterials journal in

       24    the world, and we also passed the peer review

      Golkow Litigation Services                                        Page 114
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 19 of 28 PageID #: 117114

                               Jimmy W. Mays, Ph.D.


        1    process at that same journal.            They've got a

        2    rigorous process.        You can -- you can bet that the

        3    people that were reviewing the paper were

        4    competent and highly qualified.

        5            Q     But in what field, you're not -- you're

        6    not able to determine?

        ~           A      Well, obviously, when an editor sends

        8    out a paper, they send it to people that have

        9    expertise.     That's the editor's job that's

       to    handling the manuscript, to look at the conten-t

       11    and to choose reviewers that are experts in that

      12    area.

      13                   So they wouldn't send a paper like this

      14    to someone that was working in metal, some sort of

      15    metal implant.         Okay.   Obviously metals are used

      16    as biomaterials.        Ceramics are used as

      l~    biomaterials.        They would have sent the paper to

      is    someone that's knowledgeable in polymer

      19    biomaterials.

      20            Q      Okay.    And knowledgeable about polymer

      21    chemistry?

      22            A      Certainly at some level, yes.

      23            Q      And about the type of testing that was

      24    done 1ri t~7.1S --

     Golkow Litigation Services                                        Page 115
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 20 of 28 PageID #: 117115

                               Jimmy W. Mays, Ph.D.


        1            A      Yes.

        2            Q      -- in this article?

        3            A      Yes.   That's what competent peer

        4    reviewing is about.         The editor making those

        5    judgments, making sure they get in the hands of

        6    the right people.

        ~                  And I remember enough from the

        8    reviewers' comments, yeah, the -- obviously

        9    they're people that read the paper and knew what

       to    we were talking about.

       11            Q     And how are you able to say that,

       12    though?     I mean what was -- what were the

       13    comments?

      ' 14           A     I can't remember the specific comments,

       is    but only very minor revisions were required.

       16            Q     Was Biomaterials the only publication

       17    that this article was submitted to?

       18            A     Yes.    I simply decided to send it to the

       19    best journal in the field.

       20            Q     Actually, can we turn to page 141 of

       21    Exhibit 11.      And I think you've touched on this.

       22    It's under the section Acknowledgments.

       23           A      Yes.

       24            Q     It says:     "This study was initially

      Golkow Litigation Services                                        Page 116
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 21 of 28 PageID #: 117116

                               Jimmy W. Mays, Ph.D.

        1    conducted in litigation and sponsored for

        2    claimants against Boston Scientific Corporation."

        3    Correct?

        4            A     Yes.

        5            Q     This was -- the testing that was done

        6    and reflected in this Exhibit 11, the Imel,

        ~    et al., article, was part of a report that you

        8    submitted prior to this article in the Boston

        9    Scientific litigation.         Is that true?

       to            A     Yes.

       11            Q     All right.      And you were deposed upon

       12    that?

       13            A     Yes.

       14            Q     Okay.    And the testing and the opinions

       15    from the report in the Boston Scientific

       16    litigation ultimately made it into this Imel,

       17    et al, article subsequently.

       18            A     Yes .

       19            Q     Okay.    There's no new testing reflected

       20   in this article that wasn't also in your report

      21    for the Boston Scientific litigation.               Is that

      22    true?

      23             A     I believe there's some additional data

      24    in here that was on exemplars.

     Golkow Litigation Services                                         Page 117
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 22 of 28 PageID #: 117117

                               Jimmy W. Mays, Ph.D.

        1            Q      What does that mean?

        2            A     Material that was never implanted,

        3    pristine material right out of the package.                I

        4    believe there is some additional data here on the

        5    exemplars that maybe wasn't in the initial report

        6    that was filed in the Boston Scientific case.

        ~            Q     And what kind of data about that

        8    pristine material would that be?

        9            A     It would be just the testing according

       to    to these different methods that we used here,

       11    SEM/EDS, FTIR, GPC, et cetera.

       12            Q     So that if I understand correctly, the

       13    report that you submitted in the Boston Scientific

       14    litigation did not have the pristine or unused

       15    mesh samples?

       16            A     No, it did, but it only had Pinnacle

       l~    and -- what's the other one? -- Obtryx.               In this

       18    paper, I believe we tested all of the different

       19    exemplars just to basically see if they were all

       20    made of the same material and had similar --

       21    similar molecular characteristics and similar

      22    spectra.

      23            Q      And when you say all of the materials,

      24     you mean everything that was in Boston

     Golkow Litigation Services                                         Page 118
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 23 of 28 PageID #: 117118

                               Jimmy W. Mays, Ph.D.


        1    Scientific's inventory, for lack of a better term,

        2    for this particular type of pelvic reconstructive

        3    surgeries?

        4            A     I believe that's correct, sir.            And if I

        5    can direct you to Table 1 on page 132, you will

        6    see them listed here.

        ~            Q     Is that the only difference in terms of

        8    the testing that was performed between the report

        9    you submitted in the Boston Scientific litigation

       to    and this paper, to your knowledge?

       11            A     I -- I think so, yes.

       12            Q     Okay.    In that Boston Scientific

       13    litigation, you're aware that you were excluded

       14    from presenting the testing that had been done

       15    that was subject to the report in the Boston

       16    Scientific litigation, correct?

       l~           A      Yes .

       18            Q     All right.      And had you read the judge's

       19    opinion on that?

       20           A      I don't think so.

       21            Q     Why not?

       22           A      You know, I don't go looking for what

      23     judges are saying.

      24            Q      You weren't curious about what it is

     Golkow Litigation Services                                         Page 119
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 24 of 28 PageID #: 117119

                               Jimmy W. Mays, Ph.D.

        1    that he might have said or --

        2            A       I don't go Google around for things like

        3    that.       I don't go Google around my name.

        4            Q      Are you aware that the opinions that. you

        5    were allowed to present as an expert at trial were

        6    limited to items that you had read in the

        ~    literature as well as your training and

        8    experience, but not the testing that had been

        9    done?

       to                   MR. PERDUE:     Form.

       11                   MR. STEIMLE:      I'll rephrase it.

       12    BY MR. STEIMLE:

       13            Q      Do you know what limitations the judge

       14    put on your testimony --

       15            A      The specific --

       16            Q      -- in the Boston Scientific litigation?

       l~            A      The specific limitations, no.           I do

       18    recall very clearly in my first Boston Scientific

       19    depo that they were taking great pains and many

       20    hours to try to discredit our data as

       21    cherry-picking and -- and litigation driven.                And

       22    I guess ultimately they may have persuaded the

       23    judge of that.       But, you know, we published those

       24    same data, as we just discussed, in the top peer-

     Golkow Litigation Services                                         Page 120
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 25 of 28 PageID #: 117120

                               Jimmy W. Mays, Ph.D.


        1    review journal in the biomaterials area.

        2            Q     Let me ask you about that.

        3                  Did you advise the Biomaterials journal

        4    that your work had been excluded in a court?

        5            A     I did not.

        6            Q     Why not?

        ~            A     It was not relevant.

        8            Q     Why not?

        9            A     A judge's opinion is not relevant to

       to    peer review at a scientific journal.              I did what I

     ' 11    needed to do in terms of this being work that was

       12    done in litigation, and that's that acknowledgment

       13    that you see at the end of the paper.

       14                  I know as a person that's reviewed

       15    literally thousands of papers myself, I wouldn't

       16    be swayed one way or another -- it would be

       17    totally irrelevant to me whether or not data had

       18    been excluded in litigation by a judge.

       19            Q     As a polymer chemist, it would be

       20    irrelevant?

       21           A      No, as a scientist determining whether

       22    or not a paper submitted by another scientist is

       23    worthy of peer review or not.

       24           Q      Okay.    But whether a judge would exclude

     Golkow Litigation Services                                         Page 121
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 26 of 28 PageID #: 117121

                               Jimmy W. Mays, Ph.D.


        1    any opinion of yours and the reasons therefor may

        2    not be relevant to science, but would it be

        3    relevant to your work consulting as an expert?

        4                    MR. PERDUE:     Form.

        5                    THE WITNESS:     Obviously, if a judge says

        6    that I can't rely on such data as I formulate

        ~    opinions and express those opinions in a court of

        8    law, then, yes, it would affect it.

        9    BY MR. STEIMLE:

       to             Q      All right.    Even after you had published

       11    the Imel, et al., article in Biomaterials, were

       12    you ever allowed in any court so far to testify

       13    about the testing that was done in there?

       14             A      I have not been called upon in court to

       15    rely on my testing explicitly.

     ' 16             Q      Have you testified in court since the

       17    bio -- or since the Boston Scientific litigation

       18    in Tyree?

       19             A      As I mentioned, when we started talking

       20    this morning, after Tyree -- well, Tyree was --

       21    which one?       Tyree was the one that was in West

       22    Virginia, the day before I testified in a trial in

       23    Miami.       And then approximately five months -- I'm

       24    guessing approximately five months later, I

     Golkow Litigation Services                                         Page 122
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 27 of 28 PageID #: 117122

                              Jimmy W. Mays, Ph.D.

        1    testified in LA in Sanchez, et al.

        2            Q     And in the Miami trial testimony or the

        3    Los Angeles trial testimony, did you discuss the

        4    testing that was the subject of this Imel, et al.,

        5    report?

        6            A     I did not present those data, that's

        ~    correct.

        8            Q     All right.      And was that because of

        9    limitations by the court as to what you could say?

       to                  MR. PERDUE:      Form.

       11                  THE WITNESS:      I would presume so,

       12    although my task was basically to explain to the

       13    jury what polypropylene is, what happens to it

       14    inside the human body, how it affects the

       15    properties, the polypropylene, and how that might

       16    impact the patient that has that material in them

       l~    as an implant.

       18    BY MR. STEIMLE:

       19           Q      Have any of your -- are there any other

      20     cases where you've been an expert witness or a

      21     consultant where you're aware of your opinions

      22     having been excluded?

      23                   MR. PERDUE:      Form.

       24                  THE WITNESS:      No, I am not.

     Golkow Litigation Services                                         Page 123
Case 2:12-md-02326 Document 8365-3 Filed 11/18/19 Page 28 of 28 PageID #: 117123

                               Jimmy W. Mays, Ph.D.

            1   there, so you generally have reduced foreign body

            2   response.

            3               MR. STEIMLE:      All right.      I think we're

            4   pretty much through here.         I don't know if you

      ~,    5   intend to do any direct exam.

            6               MR. PERDUE:     No.

            ~               MR. STEIMLE:      All right then.

            8               THE WITNESS:      I'm serious,- I'll go

            9   buy everybody --

           to               MR. PERDUE:     We came in under the wire.

           11   We'll reserve ours till the time of trial.             Thank

           12   ~rOU.

           13               (Whereupon, the deposition of

           14               JIMMY W. MAYS, Ph.D. was concluded

           15               at 4:18 p.m.)

           16

           17

           18

           19

           20

           21

           22

           23

           24

      Golkow Litigation Services                                        Page 321
